




Exhibit 10.1


Amendment NO. 1 to AGREEMENT
This AMENDMENT NO. 1 TO AGREEMENT (this "Amendment") is made as of August 9,
2012, by and among Pixelworks, Inc., an Oregon corporation (the “Company”), and
Steven R. Becker, an individual resident of Texas (“Becker”), Matthew A.
Drapkin, an individual resident of New York (“Drapkin”), BC Advisors, LLC, a
Texas limited liability company, Becker Drapkin Management, L.P., a Texas
limited partnership, Becker Drapkin Partners (QP), L.P., a Texas limited
partnership, Becker Drapkin Partners, L.P., a Texas limited partnership, and BD
Partners IV, L.P., a Texas limited partnership (collectively with Becker and
Drapkin, the “Shareholder Group”), and Bradley Shisler, an individual resident
of Texas (“Shisler”). Capitalized terms used herein but not defined herein shall
have the meanings set forth in the Agreement (defined below).
WHEREAS, the Company, Becker, Drapkin and the other members of the Shareholder
Group and Shisler previously entered into that certain Agreement, dated as of
February 8, 2012 (the "Agreement"), and such parties have determined that it is
advisable to amend the terms of the Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants, agreements and conditions set forth
herein and in the Agreement, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:
1.    Section 8(a) of the Agreement is hereby amended to add new subclause (iii)
at the end of Section 8(a) and within the parenthetical:
“and (iii) the direct acquisition by the Shareholder Group of up to an aggregate
of 880,000 additional shares of the Common Stock on or before November 30, 2012,
in addition to the acquisition or exercise of any equity based compensation
Becker may receive pursuant to Section 12, provided that the Shareholder Group
promptly informs the Company of any such acquisition(s)”
2.    All other sections, terms and conditions of the Agreement not expressly
amended in this Amendment shall remain unmodified and in full force and effect.
3.    Sections 20, 21, 22 and 25 of the Agreement are hereby incorporated into
and made part of this Amendment and shall be interpreted for purposes of this
Amendment as if the word "Amendment" was substituted for the word "Agreement"
therein.
4.    The Agreement, as amended by this Amendment, constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersedes all other prior agreements and understandings both written and oral
between the parties with respect to the subject matter hereof. This Amendment
may be amended only by a written instrument duly executed by the parties hereto
or their respective successors or assigns.














[Signature Page Follows]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date first written above.
COMPANY:
PIXELWORKS, INC.
 
By: /s/ Steven L. Moore
Steven L. Moore
VP and CFO





--------------------------------------------------------------------------------






/s/ Steven R. Becker
 
/s/ Matthew A. Drapkin
Steven R. Becker
 
Matthew A. Drapkin
 
 
 
BC ADVISORS, LLC
 
BECKER DRAPKIN MANAGEMENT, L.P.
 
 
By: BC Advisors, LLC, its general partner
By: /s/ Steven R. Becker
 
By: /s/ Steven R. Becker
Name: Steven Becker
 
Name: Steven Becker
Title: Managing Partner
 
Title: Managing Partner
 
 
 
 
 
 

BECKER DRAPKIN PARNTERS (QP), L.P.
 
BECKER DRAPKIN PARTNERS, L.P.
By: Becker Drapkin Management, L.P., its general partner
 
By: Becker Drapkin Management, L.P., its general partner
By: BC Advisors, LLC, its general partner
 
By: BC Advisors, LLC, its general partner
By: /s/ Steven R. Becker
 
By: /s/ Steven R. Becker
Name Steven Becker
 
Name: Steven Becker
Title: Managing Partner
 
Title: Managing Partner

BD PARTNERS IV, L.P.
 
 
By: Becker Drapkin Management, L.P., its general partner
 
 
By: BC Advisors, LLC, its general partner
 
 
By: /s/ Steven R. Becker
 
 
Name Steven Becker
 
 
Title: Managing Partner
 
 



/s/ Bradley Shisler
BRADLEY SHISLER













